DETAILED ACTION

Response to Amendment
1.	Applicant's amendment filed on 06/08/22 has been received and entered in the case. The amendments to the claims do not distinguish patentably over the previously applied prior art, for the reasons set forth below.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-6 and 8-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 1, line 2, the limitation that the power switch is "comprised of" a semiconductor die is not understood, i.e., it appears that perhaps applicant is trying to recite that the power switch is formed on a single semiconductor die, although this is not clear to the examiner. Also not clear on line 2 of claim 1 is the recitation of "having a plurality of cells", i.e., it cannot be determined if applicant is trying to recite that the power switch has a plurality of cells or, alternatively, the semiconductor die has a plurality of cells. 
In claim 15, line 2, it makes no sense to recite that the power switch is "formed of" only the semiconductor die, the reason being that power switches are not formed of semiconductor dies, i.e., it appears that perhaps applicant is trying to recite that the power switch is formed on a single semiconductor die, although this is not clear to the examiner.
In claim 16, line 1, the recitation that the power switch is "composed of" a plurality of semiconductor dies also makes no sense, the reason being that power switches are not composed of a plurality of semiconductor dies, i.e., it appears that perhaps applicant is trying to recite that the power switch is formed on a plurality of semiconductor dies, although this is not clear to the examiner.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, 4-6, 8, 9, 12-15, 17, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haeberlen et al, U.S. Patent No. 9,509,284.
As to claims 1 and 15, Haeberlen et al discloses, in figures 5-13,
an insulated gate switch system comprising:
a power switch (the combination of transistors 1 and 2) having a plurality of cells (each transistor is a cell);
the plurality of cells being grouped into segments, where the cells in each segment are connected in parallel (note figure 12 where the first segment is transistor 1 by itself and the second segment is the plurality of transistors 2n or, alternatively, the first segment is transistor 21 together with transistor 22, and the second segment is transistor 23 together with transistor 24, the third segment is transistor 25 together with transistor 26, etc);
a plurality of controllable driver circuits (31, 32 in figure 5, or the respective drive circuits within circuit 3 shown in figures 12 and 13 which provide output signals to the respective transistors 1 and 2), each driver circuit being connected to an associated segment to supply charge to gates of cells in the associated segment to cause the associated segment to conduct a current (IL) to a load (Z); and
a controller (33 in figure 5 or 315/325 in figures 6 and 7) configured to control the plurality of drivers, where a different combination of segments is selected based on a load current to be driven by the power switch (note that different combination of transistors 1 and 2 will be turned on/off in response to load current IL) to control conduction and switching losses by the power switch (just the intended use or inherent function of the Haeberlen et al switch system).
As to the new limitation added into claim 1, i.e., that the power switch is "comprised of a semiconductor die" (and interpreted by the examiner to mean that the power switch is formed on a single semiconductor die), note column 7, lines 30-32, of Haeberlen et al which indicates that transistors 1 and 2 are integrated in a common semiconductor arrangement, i.e., these transistors are formed on a single semiconductor die.
As to claims 2, 4 and 8, note that transistors 2n in figures 12 and 13 of Haeberlen et al can be grouped into any different number of segments, each segment having either the same number of cells or a different number of cells.
As to claims 5 and 6, note that transistors 1 and 2 are insulated gate MOSFET transistors.
As to claim 9, note that drivers 31 and 32 have different drive characteristics which will inherently control the slew rate of each of the associated segments.
As to claim 12, the claimed switching power supply controller can be read on circuit 33 shown in figure 5 of Haeberlen et al or, alternatively, the combination of circuit elements 311 through 314 shown in figure 6 of Haeberlen et al.
As to claim 13, note that the combination of segments in figures 5-13 of Haeberlen et al will inherently reduce combined conduction losses and switching losses by the power switch.
As to claim 14, the limitation that the controller is programmable is met by Haeberlen et al because the terms "programmable" and "programming" can be broadly interpreted to just mean that the controller responds to the load current (note that the controller of Haeberlen et al responds to feedback based on the load current IL).  
As to claims 17, 18 and 20, these claims are rejected using the same analysis as set forth above with regard to claims 1, 2, 4-6, 8, 9 and 12-14 (the switching power supply of claim 20 is the entire circuitry shown in each of figures 5-13 of Haeberlen et al).


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 3, 10, 11, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Haeberlen et al, supra.
As to claims 3 and 19, although Haeberlen et al does not disclose binary weighting of the cells in the segments, such would have been obvious to one of ordinary skill in the art, the reason being that it was old and well-known in the art before the effective filing gate of applicant's invention to connect a plurality of parallel transistors using binary weighting, of which fact official notice is taken by the examiner (note figure 6 of Suzuki et al, cited on the attached PTO-892 form, as one example of this well-known concept).
As to claims 10 and 11, although Haeberlen et al does not disclose that the slew rates of the segments will be substantially the same irrespective of gate areas of the segments or different, such would have been obvious to one of ordinary skill in the art who would be well aware of the well-known ways of controlling the slew rate of the gate voltage and the slew rate of the output voltage/current of a MOSFET.
As to claim 16, the limitation that the power switch is composed of a plurality of semiconductor dies (interpreted by the examiner to mean that the transistors forming the power switch are formed on a plurality of semiconductor dies), although not disclosed by Haeberlen et al, nevertheless would have been obvious to one of ordinary skill in the art, the reason being that it was old and well-known in the art prior to the effective filing date of applicant's invention that power switches formed of a plurality of parallel connected transistors can be formed either on a single semiconductor die or, alternatively, on a plurality of semiconductor dies (note Haeberlen et al, supra, as one example of forming a plurality of parallel connected transistors on a single semiconductor die, and note also paragraph [0067] of Qahouq et al for its teaching of forming a plurality of parallel connected switches forming a power switch either on a single semiconductor die or on different integrated dies). 

5.	Claims 1-6, 8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sutardja et al, U.S. Patent No. 6,894,465.
As to claim 1, Sutardja et al discloses, in figure 12A,
an insulated gate switch system comprising:
a power switch (the combination of transistors Q1 through Q4) having a plurality of cells (each transistor is a cell);
the plurality of cells being grouped into segments, where the cells in each segment are connected in parallel (the first segment is the combination of transistors Q1 and Q2, and the second segment is the combination of transistors Q3 and Q4);
a plurality of controllable driver circuits (the four driver circuits 506 which provide respective output signals to transistors Q1 through Q4), each driver circuit being connected to an associated segment to supply charge to gates of cells in the associated segment to cause the associated segment to conduct a current (the current flowing through transistors Q1 through Q4) to a load (the unillustrated load which receives the output current from transistors Q1 through Q4); and
a controller (504) configured to control the plurality of drivers, where a different combination of segments is selected based on a load current to be driven by the power switch (note that different combination of transistors Q1 through Q4 will be turned on/off in response to the load current) to control conduction and switching losses by the power switch (just the intended use or inherent function of the Sutardja et al switch system).
Not disclosed by Sutardja et al is the new limitation added into claim 1, i.e., that the power switch is "comprised of a semiconductor die" (and interpreted by the examiner to mean that the power switch is formed on a single semiconductor die). Such would have been obvious, however, to one of ordinary skill in the art, the reason being that it was old and well-known in the art prior to the effective filing date of applicant's invention that power switches formed of a plurality of parallel connected transistors can be formed either on a single semiconductor die or, alternatively, on a plurality of semiconductor dies (note Haeberlen et al, supra, as one example of forming a plurality of parallel connected transistors on a single semiconductor die, and note also paragraph [0067] of Qahouq et al for its teaching of forming a plurality of parallel connected switches forming a power switch either on a single semiconductor die or on different integrated dies). 
As to claims 2, 4 and 8, note that Sutardja et al indicates at column 12, lines 1-19, that the transistors Q1 through Q4 can be driven in different combinations by the driver circuits 506.
As to claims 3 and 19, although Sutardja et al does not disclose binary weighting of the cells in the segments, such would have been obvious to one of ordinary skill in the art, the reason being that it was old and well-known in the art before the effective filing gate of applicant's invention to connect a plurality of parallel transistors using binary weighting, of which fact official notice is taken by the examiner (note figure 6 of Suzuki et al, cited on the attached PTO-892 form, as one example of this well-known concept).
As to claims 5 and 6, note that transistors 1 and 2 are insulated gate MOSFET transistors.
As to claims 10 and 11, although Sutardja et al does not disclose that the slew rates of the segments will be substantially the same irrespective of gate areas of the segments or different, such would have been obvious to one of ordinary skill in the art who would be well aware of the well-known ways of controlling the slew rate of the gate voltage and the slew rate of the output voltage/current of a MOSFET.
As to claim 12, the claimed switching power supply controller can be read on the unillustrated control circuitry which outputs signal DUTY CYCLE in figure 12A of Sutardja et al.
As to claim 13, note that the combination of segments in figure 12A of Sutardja et al will inherently reduce combined conduction losses and switching losses by the power switch.
As to claim 14, the limitation that the controller is programmable is met by Sutardja et al because, as noted above, the terms "programmable" and "programming" can be broadly interpreted to just mean that the controller responds to the load current (note that the controller of Sutardja et al responds to feedback based on the load current).  
As to claims 15 and 16, as noted above it would have been obvious to one of ordinary skill in the art to form the power switch transistors either on a single semiconductor die or, alternatively, on a plurality of semiconductor dies (note Haeberlen et al, supra, as one example of forming a plurality of parallel connected transistors on a single semiconductor die, and note also paragraph [0067] of Qahouq et al for its teaching of forming a plurality of parallel connected switches forming a power switch either on a single semiconductor die or on different integrated dies). 
As to claims 17, 18 and 20, these claims are rejected using the same analysis as set forth above with regard to claims 1, 5, 6 and 12-14 (the switching power supply of claim 20 is the entire figure 12A circuitry of Sutardja et al).

6.	Claims 1-6 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi (USP 7,847,530) in view of Suzuki et al (USP 4,977,333).
As to claim 1, Takagi discloses, in figure 2,
an insulated gate switch system comprising:
a power switch (the combination of transistors M111 and M112) having a plurality of cells (each transistor is a cell);
the plurality of cells being grouped into segments, where the cells in each segment are connected in parallel (although Takagi does not disclose that the relatively large and relatively small transistors M111 and M112 are formed using a plurality of parallel connected transistors, such would have been obvious to one of ordinary skill in the art, the reason being that it was old and well-known in the art before the effective filing date of applicant's invention that relatively large and relatively small transistors can be replaced by a plurality of parallel connected transistors, where the relatively large transistor is replaced by a large number of parallel connected transistors and the relatively small transistor is replaced by a single transistor or a pair of parallel connected transistors, one example of this well-known concept being disclosed by Suzuki et al, see figure 6 of this reference);
a plurality of controllable driver circuits (111 and 112), each driver circuit being connected to an associated segment to supply charge to gates of cells in the associated segment to cause the associated segment to conduct a current (the current flowing through transistors M111 and M112) to a load (LOAD); and
a controller (the combination of all of the circuit components in figure 2 of Takagi to the left of components 111, 112 and 113) configured to control the plurality of drivers, where a different combination of segments is selected based on a load current to be driven by the power switch (note that different combination of transistors  M111 and M112 will be turned on/off in response to the load current) to control conduction and switching losses by the power switch (just the intended use or inherent function of the Takagi switch system).
Not disclosed by Takagi in view of Suzuki et al is the new limitation added into claim 1, i.e., that the power switch is “comprised of a semiconductor die” (and interpreted by the examiner to mean that the power switch is formed on a single semiconductor die). Such would have been obvious, however, to one of ordinary skill in the art, the reason being that it was old and well-known in the art prior to the effective filing date of applicant’s invention that power switches formed of a plurality of parallel connected transistors can be formed either on a single semiconductor die or, alternatively, on a plurality of semiconductor dies (note Haeberlen et al, supra, as one example of foming a plurality of parallel connected transistors on a single semiconductor die, and note also paragraph [0067] of Qahouq et al for its teaching of forming a plurality of parallel connected switches forming a power switch either on a single semiconductor die or on different integrated dies). 
As to claim 2, note that there will be a different number of cells in each of the M111 and M112 segments after the Suzuki et al parallel connected transistors are substituted into figure 2 of Takagi.
As to claim 3, note that the different transistor segment groups of Takagi are binary weighted, see column 3, lines 52-60, of this reference.
As to claim 4, note that if transistor M111 in Takagi is formed using three parallel connected transistors and transistor M112 is formed using just two parallel connected transistors, there will be substantially the same number of cells (i.e., transistors) in each of the segments (because the number two is substantially equal to the number three).
As to claims 5 and 6, note that the Takagi transistors are insulated gate MOSFET transistors.
As to claim 9, note that driver circuits 111 and 112 have different drive characteristics, as indicated at column 2, lines 4-7, of this reference.
As to claims 10 and 11, although Takagi does not indicate that the slew rates of the segments are the same or different, one of ordinary skill in the art would have easily recognized that the slew rates of the gate inputs and current outputs of transistors M111 and M112  can be set to be equal or different based on routine engineering design considerations.
As to claim 12, the claimed switching power supply controller can be read on circuit 113 shown in figure 2 of Takagi.
As to claim 13, note that the combination of segments in figure 2 of Takagi as modified by Suzuki et al will inherently reduce combined conduction losses and switching losses by the power switch.
As to claim 14, the limitation that the controller is programmable is met by Takagi as modified by Suzuki et al because, as noted above, the terms "programmable" and "programming" can be broadly interpreted to just mean that the controller responds to the load current (note that the controller of Takagi responds to feedback based on the load current).
As to claims 15 and 16, as noted above it would have been obvious to one of ordinary skill in the art to form the power switch transistors either on a single semiconductor die or, alternatively, on a plurality of semiconductor dies (note Haeberlen et al, supra, as one example of forming a plurality of parallel connected transistors on a single semiconductor die, and note also paragraph [0067] of Qahouq et al for its teaching of forming a plurality of parallel connected switches forming a power switch either on a single semiconductor die or on different integrated dies). 
As to claims 17-20, these claims are rejected using the same analysis as set forth above with regard to claims 1-7 and 9-16 (the switching power supply of claim 20 is the entire figure 2 circuitry of Takagi).

Response to Arguments
7.	Applicant's arguments filed on 06/08/22 have been fully considered but they are not persuasive.     
               Applicant argues that “[t]he amendments better distinguish the claimed power switch die from conventional cellular switches where all the cells in the die are connected in parallel. In the prior art, a single power switch die acts as a single switch since all the cells are switched on or off together.” This argument is not persuasive because, as noted above, it was old and well-known in the art prior to the effective filing date of applicant’s invention that power switches formed of a plurality of parallel connected transistors can be formed either on a single semiconductor die or, alternatively, on a plurality of semiconductor dies (note Haeberlen et al, supra, as one example of forming a plurality of parallel connected transistors on a single semiconductor die, and note also paragraph [0067] of Qahouq et al for its teaching of forming a plurality of parallel connected switches forming a power switch either on a single semiconductor die or on different integrated dies). 
Applicant also argues that “[t]he cited prior art is silent on segmenting cells in a die for independent control. Applicant’s admitted prior art is a cellular switch where all cells are connected in parallel and switched together. Under the MPEP, it must be assumed that the cited prior art transistors are either individual transistors or a cellular device where all the cells are connected in parallel.” This argument is not persuasive because it is not understood, i.e., it is not understood by the examiner how or why the MPEP requires the assumption that the transistors in the cited prior art are either individual transistors or a cellular device where all the cells are connected in parallel. Moreover, as noted above, it was old and well-known in the art prior to the effective filing date of applicant’s invention that power switches formed of a plurality of parallel connected transistors can be formed either on a single semiconductor die or, alternatively, on a plurality of semiconductor dies (note Haeberlen et al, supra, as one example of forming a plurality of parallel connected transistors on a single semiconductor die, and note also paragraph [0067] of Qahouq et al for its teaching of forming a plurality of parallel connected switches forming a power switch either on a single semiconductor die or on different integrated dies). 
Applicant also argues that “Haeberlen et al does not suggest that a single semiconductor die is formed to have various segments of cells that are independently controllable by different drivers based on the load current. There are many advantages of using a single die for various segments, including lower losses, faster switching, smaller size, lower cost, less wirings, etc. Such a die is not obvious, and the assumption by all readers of Haeberlen is that the transistors are conventional, such as simple transistors or a cellular device where all the cells are connected in parallel.” This argument is not persuasive because, as noted above, it was old and well-known in the art prior to the effective filing date of applicant’s invention that power switches formed of a plurality of parallel connected transistors can be formed either on a single semiconductor die or, alternatively, on a plurality of semiconductor dies (note Haeberlen et al, supra, as one example of forming a plurality of parallel connected transistors on a single semiconductor die, and note also paragraph [0067] of Qahouq et al for its teaching of forming a plurality of parallel connected switches forming a power switch either on a single semiconductor die or on different integrated dies). 
Applicant also argues that “Sutardja discloses a circuit where various drivers control switches connected in parallel based on a load current. Sutardja does not suggest that a single semiconductor die is formed to have various segments of cells that are independently controllable by different drivers based on the load current.” This argument is not persuasive because, as noted above, it was old and well-known in the art prior to the effective filing date of applicant’s invention that power switches formed of a plurality of parallel connected transistors can be formed either on a single semiconductor die or, alternatively, on a plurality of semiconductor dies (note Haeberlen et al, supra, as one example of forming a plurality of parallel connected transistors on a single semiconductor die, and note also paragraph [0067] of Qahouq et al for its teaching of forming a plurality of parallel connected switches forming a power switch either on a single semiconductor die or on different integrated dies). 	
Applicant’s final argument is that “Takagi, as the examiner pointed out, describes various embodiments of switching circuits where different drivers control different transistors connected in parallel based on the level of the load current. Takagi was the primary reference and does not suggest that a single semiconductor die is formed to have various segments of cells that are independently controllable by different drivers based on the load current. This is admitted to by the examiner. Suzuki was cited for teaching elements in certain dependent claims and also does not suggest a single die being divided into segments.” This argument is not persuasive because, as noted above, it was old and well-known in the art prior to the effective filing date of applicant’s invention that power switches formed of a plurality of parallel connected transistors can be formed either on a single semiconductor die or, alternatively, on a plurality of semiconductor dies (note Haeberlen et al, supra, as one example of forming a plurality of parallel connected transistors on a single semiconductor die, and note also paragraph [0067] of Qahouq et al for its teaching of forming a plurality of parallel connected switches forming a power switch either on a single semiconductor die or on different integrated dies). 

Action is Final
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        June 13, 2022